DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 10-11 and 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2010/0274155) in view of Cho et al. (US 7,579,172) and further in view of Khattak et al. (US 9,207,244).

Regarding claim 1 Battrell et al. discloses single-use molecular diagnostic test device, comprising: (See Battrell Abstract wherein the device detects nucleic acid molecules and is disposable, i.e. single use)
 a housing including a sample input port; (See Battrell Figs 3A-3B wherein a housing 31 includes a sample port at the top of 33.)
a sample preparation module within the housing, the sample preparation module defining a receiving volume in fluid communication with the sample input port, the receiving volume configured to receive a biological sample, the sample preparation module configured to react the biological sample with a lysis reagent to produce an input sample; (See Battrell Fig. 3A-3B wherein a sample preparation chamber 33 is provided and comprises a receiving volume in communication with the input port and configured to react the sample with a lysis reagent to produce and input sample.)



a detection module within the housing, the detection module defining a detection channel and a detection surface within the detection channel, the detection channel configured to receive the amplified output from the amplification module and react the target amplicon within the amplified output with a detection reagent to produce a signal from the detection surface that indicates a presence of the target amplicon. (See Battrell Figs. 3A-3B and [0065] wherein a detection module comprising a channel with a detection surface, i.e. surface containing labels and other detection related substances,  the detection channel is configured to receive the amplified product and react with the target amplicon with a detection reagent to produce a signal, i.e. visible color, and indicate presence of the target amplicon.)

Furthermore it is noted that Battrell discloses the amplification module may be any number of a microfluidic PCR devices but does not describe the specifics thereof or that they comprise a channel and integrated heaters.



It would have been obvious to one of ordinary skill in the art at the time of filing to provide an amplification channel and heater unit as described by Cho et al. integrated into the amplification module of Battrell because such amplification channels and heater units are known in the art to be provided in fluidic nucleic amplification devices such as those described by Battrell and such a heater allows for the effective and controlled heating of sample materials such that amplification can be performed as is required by Battrell and would be desirable.

Battrell does not specifically disclose a sample actuator coupled to the housing and configured to cover the sample inlet port and move from a first position to a second position and configured to produce a force to convey the input sample from the sample preparation module towards the amplification module in response to the sample actuator being moved from the first position to the second position.

cover a sample input port and move from a first position to a second position, , the sample actuator including a tab configured to irreversibly engage a portion of the housing when the sample actuator is in the second position to lock the sample actuator in the second position and wherein the sample actuator is configured to produce a force to convey the input sample from the sample preparation module towards the amplification module in response to the sample actuator being moved from the first position to the second position. (See Khattak Fig. 10A-16C wherein a sample actuator 400 is coupled via insertion to a cartridge housing 800.  The actuator moves from a first position outside of 823 to a second position inside 824. The actuator seals and covers a sample input port of a sample module 812.  The sample actuator includes a tab, i.e. teeth, ridges etc. which cooperate with the housing while the actuator is in the second position to irreversible engage the housing and prevent removal.  The actuator produces a force, i.e. membrane rupturing and movement, to convey the sample from the sample input module downstream thereof.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a sample actuator and complimentary cartridge housing features of Khattak in the device of Batrell because such elements allow the effective collection of adequate sample amounts while providing liquid sealing and prevention of exposure to bio-hazardous materials as would be desirable in the device of modified Battrell.


Regarding claim 2 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the signal is a non-fluorescent signal. (See Battrell [0065] wherein the signal is a visible color change, i.e. a non-fluorescent signal.)

Regarding claim 3 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein: the housing defines a detection window; the signal is a visible signal; and the visible signal is viewable via the detection window of the housing. (See Battrell [0065] wherein the housing includes a detection window and the signal is a visible signal which is viable via the detection window.  In order to perform a visible detection a detection window must be provided in the housing order to see said visible color change.)

Regarding claim 4 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the detection surface includes a capture probe associated with the target amplicon. (See Batrell [0065] wherein the detection methods described utilize capture probes, i.e. beads with labels and tags and dyes, associated with a target amplicon.)



Regarding claim 10 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein: the housing defines a status indicator, the status indicator configured to produce a status signal associated with a status of the single-use molecular diagnostic test device. (See Battrell [0092] wherein there is status indicator which indicates assay status.)

Regarding claim 11 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the status includes at least one of whether a tab has been removed from the housing, whether a diagnostic test is in process, whether an error state is present, and whether the diagnostic test is completed. (See Battrell [0092] wherein there is status indicator which indicates assay status and also results, i.e. display if results is a status that the test is completed.)


Regarding claim 13 Battrell et al. discloses single-use molecular diagnostic test device, comprising: (See Battrell Abstract wherein the device detects nucleic acid molecules and is disposable, i.e. single use)
 a housing including a sample input port; (See Battrell Figs 3A-3B wherein a housing 31 includes a sample port at the top of 33.)


an amplification module within the housing, the amplification module configured to receive the input sample from the sample preparation module, the amplification module defining a reaction volume, the amplification module configured to amplify a target nucleic acid within the input sample to produce an amplified output containing a target amplicon; and (See Batrell Figs. 3A-3B and [0062]-[0064] wherein a amplification module is provided within the housing to receive the input sample and perform PCR thereon, i.e. amplification of a target nucleic acid within the input sample to produce a target amplicon.)



Furthermore it is noted that Battrell discloses the amplification module may be any number of a microfluidic PCR devices but does not describe the specifics thereof or that they comprise a channel and integrated heaters.

Cho et al. discloses a fluidic device for amplifying nucleic acids wherein a reaction zone is provided with integrated independent heaters to provide for controlled temperature variation of the sample materials and perform amplification. (See Cho Abstract, Figs. 1-16, Col. 5 Lines 45-61)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an amplification channel and heater unit as described by Cho et al. integrated into the amplification module of Battrell because such amplification channels and heater units are known in the art to be provided in fluidic nucleic amplification devices such as those described by Battrell and such a heater allows for the effective and controlled heating of sample materials such that amplification can be performed as is required by Battrell and would be desirable.

Battrell does not specifically disclose a sample actuator coupled to the housing and configured to cover the sample inlet port and move from a first position to a second position and configured to produce a force to convey the input sample from the sample preparation module towards the amplification module in response to the sample actuator being moved from the first position to the second position.

Khattak discloses a single use, i.e. disposeable molecular diagnostic test device comprising a sample actuator coupled to a cartridge housing, the sample actuator configured to cover a sample input port and move from a first position to a second position, , the sample actuator including a tab configured to irreversibly engage a portion of the housing when the sample actuator is in the second position to lock the sample actuator in the second position and wherein the sample actuator is configured to produce a force to convey the input sample from the sample preparation module towards the amplification module in response to the sample actuator being moved from the first position to the second position. (See Khattak Fig. 10A-16C wherein a sample actuator 400 is coupled via insertion to a cartridge housing 800.  The actuator moves from a first position outside of 823 to a second position inside 824. The actuator seals and covers a sample input port of a sample module 812.  The sample actuator includes a tab, i.e. teeth, ridges etc. which cooperate with the housing while the actuator is in the second position to irreversible engage the housing and prevent removal.  The actuator produces a force, i.e. membrane rupturing and movement, to convey the sample from the sample input module downstream thereof.)


Furthermore assuming arguendo with respect to the shape of the locking features, i.e. teeth, ridges, etc. being a tab it is noted that such a modification would have required a mere change in shape of such elements which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 14 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the signal is anon-fluorescent signal produced without an excitation light source within the housing. (See Batrell [0065] wherein the signal is a visible color change, i.e. a non-fluorescent signal.)

Regarding claim 15 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein: the housing defines a detection window; the signal is a visible signal; and the visible signal is viewable via the detection window of the housing. (See Batrell [0065] wherein the housing includes a detection window and the signal is a visible signal which is viable via the detection window.  In order to perform a visible detection a detection window must be provided in the housing order to see said visible color change.)



Regarding claim 17 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the detection surface includes a capture probe associated with the target amplicon. (See Batrell [0065] wherein the detection methods described utilize capture probes, i.e. beads with labels and tags and dyes, associated with a target amplicon.)

Regarding claim 19 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the amplification module is configured to heat the biological sample through a plurality of thermal cycles to amplify the target nucleic acid. (See Battrell Abstract and [0062] and Cho Col. 4 Lines 20-40 wherein the device performs PCR which requires heating a sample through a plurality of thermal cycles to amplify a target nucleic acid.)8

Regarding claim 20 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein: the housing defines a status indicator, the status indicator configured to produce a status signal associated with a status of the single-use molecular diagnostic test device. (See Battrell [0092] wherein there is status indicator which indicates assay status.)

s 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2010/0274155) in view of Cho et al. (US 7,579,172) in view of Khattak et al. (US 9,207,244) as applied to claims above and further in view of Chen et al. (US 2008/0280285).

Regarding claim 5 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the detection surface includes a test pad but does not specifically disclose it being an absorbent member formulated to receive the amplified output produced by the amplification module, the visible signal being produced from the absorbent member.

Chen et al. discloses a device for amplifying and detecting nucleic acids wherein a detection zone is provided with an absorbent member formulated to receive the amplified output produced by the amplification module, a detection signal being produced from the absorbent member. (See Chen Abstract [0067] and [0155] wherein a nitrocellulose strip contains the detectable substance, i.e. the signal is produced therefrom, and materials are drawn into the strip via capillary forces, i.e. the strip is absorbent.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an absorbent strip as described by Chen et al. in the device of modified Battrell because such a strip represents a specific form of test pad capable of containing a sample and detection reagents so that an amplicon can be accurately detected and contained in a detection zone as would be desirable in the device of Battrell and one would have a reasonable expectation of success in utilizing such a material as a test pad.



Chen et al. discloses a device for amplifying and detecting nucleic acids wherein a detection zone is provided with an absorbent member formulated to receive the amplified output produced by the amplification module, a detection signal being produced from the absorbent member. (See Chen Abstract [0067] and [0155] wherein a nitrocellulose strip contains the detectable substance, i.e. the signal is produced therefrom, and materials are drawn into the strip via capillary forces, i.e. the strip is absorbent.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an absorbent strip as described by Chen et al. in the device of modified Battrell because such a strip represents a specific form of test pad capable of containing a sample and detection reagents so that an amplicon can be accurately detected and contained in a detection zone as would be desirable in the device of Battrell and one would have a reasonable expectation of success in utilizing such a material as a test pad.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2010/0274155) in view of Cho et al. (US 7,579,172) in view of Khattak et al. (US 9,207,244) as applied to claims above and further in view of Handique (US 2014/0329301).



Handique discloses a device for performing nucleic acid amplification and detection thereof wherein a solid positive control that is nonpathogenic to humans and is mixed with a biological sample wherein the solid positive control is within the receiving volume, the solid positive control being rehydrated and mixed with the input sample when the input sample is conveyed from the receiving volume toward the amplification module. (See Handique [0093] wherein a sample is mixed with a reagent mixture including a positive control polynucleotide, i.e. a polynucleotide in and of itself is non-pathogenic.  Said reagent including the positive control is lyophilized, i.e. dried. The reagent is mixed with a sample prior to adding to analysis device and thus is within the receiving volume and later conveyed toward the amplification and the detection modules. )

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a dried positive control reagent as described by Handique in the device of modified Battrell because such positive controls are known in the art to be supplied to diagnostic devices in order to allow the verification that the device is operating as intended as would be desirable in the device of modified Battrell and one would have a reasonable expectation of success in so doing.
Furthermore assuming arguendo with respect to the location of the positive control it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious because rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2010/0274155) in view of Cho et al. (US 7,579,172) in view of Khattak et al. (US 9,207,244) as applied to claims above and further in view of Jensen et al. (US 2006/0246493).

Regarding claim 9 Battrell discloses all the claim limitations as set forth above as well as the device wherein the device including flow may be formed of polymers (See [0019] but does not specifically disclose a cyclic olefin copolymer.

Jensen et al. discloses a microfluidic device for performing various reactions and detections including amplification wherein the device including flow channels are formed from a cyclic olefin copolymer. (See Abstract and [0051] wherein the device for performing amplification is formed from materials including cyclic olefin copolymer.)

It would have been obvious to one of ordinary skill in the art at the time of filing to form the device of Battrell including a flow path from cyclic olefin copolymer as described by Jensen et al. because such a polymer is known in the art to be utilized in amplification devices such as those described by Battrell and such a material allows microfabrication, low-cost, and high volume processing as would be desirable. 
.

Claim 21-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2010/0274155) in view of Cho et al. (US 7,579,172)  in view of Khattak et al. (US 9,207,244) and further in view of Lin et al.  (US 2007/0036691).

Regarding claim 21 Battrell et al. discloses single-use molecular diagnostic test device, comprising: (See Battrell Abstract wherein the device detects nucleic acid molecules and is disposable, i.e. single use)
 a housing including a sample input port; (See Battrell Figs 3A-3B wherein a housing 31 includes a sample port at the top of 33.)


an amplification module within the housing, the amplification module configured to receive the input sample from the sample preparation module, the amplification module defining a reaction volume, the amplification module configured to amplify a target nucleic acid within the input sample to produce an amplified output containing a target amplicon; and (See Batrell Figs. 3A-3B and [0062]-[0064] wherein a amplification module is provided within the housing to receive the input sample and perform PCR thereon, i.e. amplification of a target nucleic acid within the input sample to produce a target amplicon.)



Furthermore it is noted that Battrell discloses the amplification module may be any number of a microfluidic PCR devices but does not describe the specifics thereof or that they comprise a channel and integrated heaters.

Cho et al. discloses a fluidic device for amplifying nucleic acids wherein a reaction zone is provided with integrated independent heaters to provide for controlled temperature variation of the sample materials and perform amplification. (See Cho Abstract, Figs. 1-16, Col. 5 Lines 45-61)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an amplification channel and heater unit as described by Cho et al. integrated into the amplification module of Battrell because such amplification channels and heater units are known in the art to be provided in fluidic nucleic amplification devices such as those described by Battrell and such a heater allows for the effective and controlled heating of sample materials such that amplification can be performed as is required by Battrell and would be desirable.


Khattak discloses a single use, i.e. disposeable molecular diagnostic test device comprising a sample actuator coupled to a cartridge housing, the sample actuator configured to cover a sample input port and move from a first position to a second position, , the sample actuator including a tab configured to irreversibly engage a portion of the housing when the sample actuator is in the second position to lock the sample actuator in the second position and wherein the sample actuator is configured to produce a force to convey the input sample from the sample preparation module towards the amplification module in response to the sample actuator being moved from the first position to the second position. (See Khattak Fig. 10A-16C wherein a sample actuator 400 is coupled via insertion to a cartridge housing 800.  The actuator moves from a first position outside of 823 to a second position inside 824. The actuator seals and covers a sample input port of a sample module 812.  The sample actuator includes a tab, i.e. teeth, ridges etc. which cooperate with the housing while the actuator is in the second position to irreversible engage the housing and prevent removal.  The actuator produces a force, i.e. membrane rupturing and movement, to convey the sample from the sample input module downstream thereof.)


Furthermore assuming arguendo with respect to the shape of the locking features, i.e. teeth, ridges, etc. being a tab it is noted that such a modification would have required a mere change in shape of such elements which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 22 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the signal is a non-fluorescent signal. (See Battrell [0065] wherein the signal is a visible color change, i.e. a non-fluorescent signal.)

Regarding claim 23 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein: the housing defines a detection window; the signal is a visible signal; and the visible signal is viewable via the detection window of the housing. (See Battrell [0065] wherein the housing includes a detection window and the signal is a visible signal which is viable via the detection window.  In order to perform a visible detection a detection window must be provided in the housing order to see said visible color change.)



Regarding claim 27 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the amplification module is configured to heat the input sample through a plurality of thermal cycles to amplify the target nucleic acid. (See Battrell Abstract and [0062] and Cho Col. 4 Lines 20-40 wherein the device performs PCR which requires heating a sample through a plurality of thermal cycles to amplify a target nucleic acid.)

Regarding claim 28 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein: the housing defines a status indicator, the status indicator configured to produce a status signal associated with a status of the single-use molecular diagnostic test device. (See Battrell [0092] wherein there is status indicator which indicates assay status.)

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2010/0274155) in view of Cho et al. (US 7,579,172) in view of Khattak et al. (US 9,207,244) in view of Lin et al.  (US 2007/0036691) as applied to claims above and further in view of Chen et al. (US 2008/0280285).



Chen et al. discloses a device for amplifying and detecting nucleic acids wherein a detection zone is provided with an absorbent member formulated to receive the amplified output produced by the amplification module, a detection signal being produced from the absorbent member. (See Chen Abstract [0067] and [0155] wherein a nitrocellulose strip contains the detectable substance, i.e. the signal is produced therefrom, and materials are drawn into the strip via capillary forces, i.e. the strip is absorbent.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an absorbent strip as described by Chen et al. in the device of modified Battrell because such a strip represents a specific form of test pad capable of containing a sample and detection reagents so that an amplicon can be accurately detected and contained in a detection zone as would be desirable in the device of Battrell and one would have a reasonable expectation of success in utilizing such a material as a test pad.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2010/0274155) in view of Cho et al. (US 7,579,172) in view of Khattak et al. (US 9,207,244) in view of Lin et al.  (US 2007/0036691) as applied to claims above and further in view of Handique (US 2014/0329301).


Regarding claim 26 modified Battrell discloses all the claim limitations as set forth above but does not specifically disclose the use of a solid positive control.  

Handique discloses a device for performing nucleic acid amplification and detection thereof wherein a solid positive control that is nonpathogenic to humans and is mixed with a biological sample wherein the solid positive control is within the receiving volume, the solid positive control being rehydrated and mixed with the input sample when the input sample is conveyed from the receiving volume toward the amplification module. (See Handique [0093] wherein a sample is mixed with a reagent mixture including a positive control polynucleotide, i.e. a polynucleotide in and of itself is non-pathogenic.  Said reagent including the positive control is lyophilized, i.e. dried. The reagent is mixed with a sample prior to adding to analysis device and thus is within the receiving volume and later conveyed toward the amplification and the detection modules. )

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a dried positive control reagent as described by Handique in the device of modified Battrell because such positive controls are known in the art to be supplied to diagnostic devices in order to allow the verification that the device is operating as intended as would be desirable in the device of modified Battrell and one would have a reasonable expectation of success in so doing.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
It is noted that in response the applicant’s claim amendments reciting a sample actuator and features thereof a newly cited reference and rational has been provided to make up for any argued deficiencies and applicant’s arguments with respect to this are moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799